  4:21-cv-03018-RGK-PRSE Doc # 5 Filed: 01/28/21 Page 1 of 2 - Page ID # 24




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

EDWARD ROBINSON,

                    Plaintiff,                              4:21CV3018

       vs.
                                                              ORDER
DR. CHAMBERLAIN, Supervising
Medical Officer at the Nebraska State
Penitentiary, in his official and individual
capacities; MICHELE WILHELM,
Warden of the Nebraska State
Penitentiary, in her official and individual
capacities; and SCOTT R. FRAKES,
Director of the Nebraska Department of
Correctional Services, in his official and
individual capacities,

                    Defendants.


       This matter is before the court on its own motion. Plaintiff filed a Complaint
(Filing 1) on January 22, 2021. However, Plaintiff failed to include the $400.00
filing and administrative fees. Plaintiff has the choice of either submitting the
$400.00 filing and administrative fees to the clerk’s office or submitting a request to
proceed in forma pauperis. Failure to take either action within 30 days will result in
the court dismissing this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.
  4:21-cv-03018-RGK-PRSE Doc # 5 Filed: 01/28/21 Page 2 of 2 - Page ID # 25




     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: March 1, 2021: Check for MIFP or
payment.

      Dated this 28th day of January, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                        2
